Citation Nr: 1818502	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-04 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for fibromyalgia/polyarthralgia.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee chondromalacia.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for shin splints.

7.  Entitlement to service connection for a right knee disorder other than fibromyalgia/polyarthralgia, to include as secondary to service-connected chronic thoracolumbar strain (low back disorder).

8.  Entitlement to service connection for a left knee disorder other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder.

9.  Entitlement to service connection for a urinary condition other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder.  

10. Entitlement to service connection for a cervical spine disability other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder.  

11. Entitlement to service connection for a left arm disability other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder. 

12. Entitlement to service connection for a right arm disability other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder.

13. Entitlement to service connection for left hand disability other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder.

14. Entitlement to service connection for a right hand disability other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder.  

15.  Entitlement to service connection for left leg disability other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder. 

16.  Entitlement to service connection for a right leg disability other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder.  

17.  Entitlement to service connection for shin splints other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that the Veteran initially filed a claim for the various conditions listed on the title page that involve extremities.  However, over the course of medical treatment, the Veteran and her physician have come to believe that many of the conditions that she filed a claim for are actually identifying symptoms of one disability - fibromyalgia.  See April 2013 Statement in Support of Claim.  The Veteran is now asking VA to consider her individually listed claims as fibromyalgia for appeal purposes.  

The Board also notes that in September 2012, the Veteran filed a separate claim for fibromyalgia as secondary to her back trauma (otherwise known as "centralized pain").  Although she explicitly wrote that she would like to have all of the issues considered as fibromyalgia, the RO treated this as its own appeal stream.  See September 2013 Rating Decision (denying fibromyalgia and polyarthralgia).  The RO stated that a timely notice of disagreement as to this rating decision was not received and a statement of the case regarding the timeliness issue was generated in February 2018.  

In the best interest of the Veteran, the Board finds that the issue of service connection for fibromyalgia is properly on appeal.  A claim for service connection encompasses claims for all disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, it is clear that the Veteran's physician who has been following her various symptoms has attributed them to fibromyalgia.  Furthermore, as mentioned, the Veteran has directed VA to address her appeal in this fashion.  

As will be outlined, entitlement to service connection for fibromyalgia is being granted and the Board finds that this grant encompasses all of the Veteran's claimed symptoms involving her extremities.  However, to the extent that there are any outstanding disabilities on appeal that are not inclusive of the fibromyalgia grant, the Board has disposed of each individual condition separately.  Accordingly, the Board has characterized the issues on appeal as noted on the cover page, to include entitlement to service connection for fibromyalgia.

The Board also notes that in the Veteran's February 2017 submission, she discusses claims that were previously denied by the January 2015 rating decision, for which a timely notice of disagreement was not submitted.  To the extent that she is attempting to reopen her claims of service connection, any issues not listed on the title page are not currently before the Board and must be addressed by the Agency of Original Jurisdiction (AOJ).  Any remaining issues that are not adjudicated herein, but have been raised by the Veteran's February 2017 statement, are referred to the AOJ for proper action.


FINDINGS OF FACT

1.  In two unappealed decisions in November 1994 and September 1998, the RO denied the Veteran's claims of service connection for a right knee condition, left knee chondromalacia, and shin splints; the Veteran did not appeal these determinations, and new and material evidence was not received within a year of its issuance.

2.  The evidence received since the November 1994 and September 1998 rating decisions directly relates to an unestablished fact necessary to substantiate the claims for service connection for a right knee disability, a left knee disability, and shin splints.

3.  The Veteran does not have a hearing loss disability pursuant to VA standards.

4.  Resolving all doubt in favor of the Veteran, tinnitus is shown to have been incurred in service.

5.  Resolving all doubt in favor of the Veteran, chronic urinary incontinence is shown to have been incurred in service.

6.  Resolving all doubt in favor of the Veteran, fibromyalgia/polyarthralgia is shown to have been incurred in service.

7.  A cervical spine disability is shown to have been incurred in service.

8.  The disabilities involving the bilateral knees, shin splints, bilateral hands, bilateral arms, and bilateral legs that are distinct from fibromyalgia/polyarthralgia, have not incurred in service, are not related to service, and are not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The November 1994 and September 1998 rating decisions are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the previously denied claims of entitlement to service connection for a right knee disability, a left knee disability, and shin splints.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for bilateral hearing loss are not met. 38 U.S.C. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2017).

4.  The criteria to establish service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria to establish service connection for fibromyalgia/polyarthralgia are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria to establish service connection for chronic urinary incontinence disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The criteria to establish service connection for a cervical spine disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

8.  The criteria to establish service connection for shin splints, a right knee disability, a left knee disability, a right arm disability, a left arm disability, a right hand disability, a left hand disability, a right leg disability, and a left leg disability other than fibromyalgia/polyarthralgia are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the RO denied service connection for shin splints and a right knee condition in a November 1994 rating decision, essentially finding that there was no evidence of a current disability or nexus.  The evidence considered at the time included service medical records and post service medical records.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the November 1994 decision became final.  See 38 U.S.C. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  By way of a September 1998 rating decision, the RO denied service connection for chondromalacia of the left knee on the basis that there was a lack of nexus to service.  Again, the Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the September 1998 decision became final.  Id.

Pertinent evidence received since the November 1994 and September 1998 denial of the claims includes lay statements from the Veteran regarding the continuity of symptomatology and a nexus opinion from Dr. S.G. attributing these symptoms to a disability that incurred in service.  This evidence, regardless of any credibility findings, relates to the basis for the prior denial (i.e., nexus and current disability).  The additional evidence received since the November 1994 and September 1998 previous denials, is thus new and material.  The criteria for reopening the claim for service connection for a right knee disorder, a left knee disorder, and shin splints have therefore been met.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C. § 7104(a) is the Veteran's claim of entitlement to VA benefits.  The Board finds no prejudice to the Veteran in adjudicating the claims for entitlement to service connection for a right knee disorder, a left knee disorder, and shin splints on its merits and will therefore proceed.  The analysis on the merits is addressed below.

II. Service Connection 

A. Relevant Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Disabilities that VA considers to be a "chronic disease" are listed under 38 C.F.R. § 3.309(a); for these, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  Id.

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107 (b)).

B. Discussion

(1) Bilateral Hearing Loss

Service connection is denied herein as a current hearing loss disability for VA purposes is not shown.

On the authorized audiological evaluation in July 2009 (later confirmed in September 2009), pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
20
25
30
15
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 in the left ear.

Because auditory thresholds at this examination was not 40 decibels or greater in any of the frequencies, or 26 decibels or greater in at least three of the frequencies, and because the speech recognition scores were not less than 94 percent, current hearing loss for VA purposes is not established.  See 38 C.F.R. § 3.385. 

There is otherwise no indication of a qualifying hearing impairment and the first element of service connection cannot be met.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (internal citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Whether or not the Veteran's hearing acuity meets VA thresholds is a technical/medical question and not one where the Veteran is competent to provide values for.  

Because current hearing loss is not shown, the evidence is not in equipoise on the current disability requirement, which is the threshold question of fact in dispute in this case.  For this reason, the evidence is not in equipoise all material elements of the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. §§ 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).

(2) Tinnitus

For the reasons noted below, the Board finds that, in resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted. 

First, the evidence, including a 2009 VA examination, establishes a current diagnosis of tinnitus. 

Next, the evidence makes it likely that the Veteran was exposed to noise in service, specifically from rifle fire during training.  The Board accepts in-service noise exposure.

Lastly, the Veteran avers that tinnitus had its onset following rifle firing during training.  She reports no post-service noise exposure as her civilian employment has been limited to office work for the VA.  There is a negative nexus opinion from the 2009 VA examiner who relied on the fact that the service treatment records did not contain any evidence of tinnitus.  On balance, the Board will resolve reasonable doubt in her favor and find that her statement to the 2009 VA examiner is credible evidence establishing onset in service and continuity since service. 

Because tinnitus is a presumptive disease (organic disease of the nervous system), this evidence showing a continuity of symptomatology since service establishes the nexus requirement.  See 38 C.F.R. § 3.303(b); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

Accordingly, all material elements of the claim are in equipoise.  Therefore, the claim is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).



(3) Fibromyalgia/Polyarthralgia

At the outset, the Board notes that the Veteran does not have service in the Southwest Asia Theater of operations.  Thus, the regulations in 38 C.F.R. § 3.317 are not for application.  In any event, under general principles of service connection, the Board finds that the evidence demonstrates that the Veteran has fibromyalgia that incurred in service.  Service connection is therefore granted.  

First, the record shows a diagnosis of fibromyalgia/polyarthralgia during the period of the appeal.  See May 2012 VA Treatment Record (Dr. S.G.); February 2014 Opinion from Dr. S.G.  While a VA examiner did not attribute the signs and symptoms in service to fibromyalgia, the Board gives the benefit of the doubt to the Veteran and accepts Dr. S.G.'s assessment of fibromyalgia, especially given the fact that she has been the Veteran's treating physician since 2009.  

Service treatment records indicate body aches and pain in her muscles and joints.  In July 1993, she was seen for recurrent malaise and body aches.  In August 1993, she was seen for body aches and fatigue lasting for 6 months; lab work did not identify a conclusive cause for symptoms.  The second element of service connection is conceded.

On the issue of nexus, the Veteran has made statements that she believes that her symptoms of body aches in pains in service were manifestations of fibromyalgia.  Dr. S.G. provided a positive opinion in February 2014 that supports the Veteran's statements.  In this regard, she wrote that although she was unable to review the Veteran's service treatment records, she took the Veteran's word that she was experiencing widespread joint pain, fatigue, sleep disturbance, and headaches in the military.  Given that the Veteran was still experiencing these symptoms (but worsening with time), it was Dr. S.G.'s opinion that the Veteran has a diagnosis of fibromyalgia and polyarthralgia.  She later provided an addendum in May 2016 which referenced a May 2013 Disability Benefits Questionnaire.  She reviewed the Veteran's military records, to include service treatment records, and specified which symptoms were consistent with fibromyalgia, confirming her initial opinion.

Furthermore, the Board notes the Veteran's other treating physician, Dr. B.J.S., also attributed the Veteran's pain in her extremities, including shoulders, elbows, wrists, hands, hips, knees, and feet to fibromyalgia.  He wrote, "[h]er extremity complaints are more probably the result of her fibromyalgia.  These types of extremity symptoms are very common with the diagnosis of fibromyalgia, in addition to her complaints of fatigue, sleep disorder, and muscle weakness.  It is my experience that the symptoms are random and usually will affect the body with increased stress levels.  There is still little known about the condition so treatment is slow and often unrewarding."

The Board finds that the evidence of record linking the Veteran's various specific symptoms in service to her current diagnosis of fibromyalgia is the most competent, credible, and probative evidence that addresses nexus.  

Thus, service connection is warranted for fibromyalgia.  A grant for fibromyalgia/polyarthralgia encompasses the symptomatology in her upper and lower extremities; this is a full grant of the appeal as the Veteran explicitly instructed VA to consider all of her conditions as one fibromyalgia claim.  

(4) Urinary Incontinence

The Veteran avers that she has urinary incontinence where she has to wear pads daily and change them throughout the day.  See May 2014 Statement.  She attributes the current disability to service.  The service treatment records show complaints of urinary problems in service.  See October 1993 Service Treatment Record.  

Dr. S.G. also attributed the urinary incontinence to her low back disorder; however, a VA examiner stated the opposite.  See February 2010 Letter from Dr. S.G.; January 2012 VA Examination Report.  The VA examiner mentioned that the Veteran had 4 previous pregnancies with 2 babies in 1994 and 1997 with mild bladder issues after her first delivery in 1994.  While this examiner noted that the bladder issues resolved, it was also mentioned that the Veteran continued to have intermittent bladder issues.

In any event, the Board finds that direct service connection is established as urinary incontinence had its onset in service and it is the type of condition that the Veteran is competent to report on the onset and nature.  It is generally within the competence of a lay person to recognize and observe such symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Given the notation in the service treatment records of urinary issues, evidence of pregnancy during service (see January 1994 Letter from the Department of the Army regarding maternal discharge; DD Form 214), and the credible statements of the Veteran stating that she continues to have urinary incontinence, the Board finds that service connection is warranted for a urinary incontinence disorder.

(5) Cervical Spine

The Veteran avers that her cervical spine disability began in service.  On review, the Board agrees and service connection is warranted.

In October 1993, during service, the Veteran complained that her neck got "kinked up."  However, no X-rays were taken because the Veteran was pregnant.  

X-rays from September 2003 post motor vehicle accident (MVA), showed cervicothoracic sprain/strain from the MVA.  See March 2004 Private Treatment Record, Puget Sound Spine Institute.  The record indicates that her neck has been bothering her since her MVA.  

There is also X-ray evidence in April 2010 of muscle spasms in the cervical spine, with impingement in several discs.  MRI findings of the cervical spine show cervical trauma and degenerative disc disease.  See July 2010 VA Treatment Record; March 2011 Letter from Dr. B.J.S.  Dr. B.J.S., in that letter, attributed the neck degeneration to be a direct result of an injury she sustained in March 2009 (a post service injury).  However, Dr. B.J.S., in July 2016, completed a Disability Benefits Questionnaire for the cervical spine and he rendered a positive opinion after a complete review of the Veteran's records.  He wrote, "[a]fter reviewing [the Veteran's] file and based on the 18 plus years of caring for her[,] it is my opinion based on more probable than not criterion, that she has sustained cervical spine damage related to her years in service.  This damage has led to her long term degenerative changes that have become significantly worse over time.  Dr. S.G. essentially concluded the same in June 2016.  

Moreover, Dr. B.J.S. indicated in February 2014 that the Veteran's neck disability should be considered separate from her fibromyalgia.  

As all three elements of service connection have been met by the preponderance of the evidence, the Board finds that service connection for a cervical spine disability is warranted.  

(6) Shin Splints, Bilateral Arms, Bilateral Hands, Bilateral Legs - other than Fibromyalgia

The Board notes that the Veteran explicitly instructed VA to consider all of her conditions as encompassed by her fibromyalgia claim.  

The record contains no diagnoses of shin splints beyond notation in service and immediately after separation.  See April 1994 VA Examination Report.  As for disabilities of the bilateral arms, hands, and legs, the Board, the record does not contain any diagnoses or underlying disease pathologies for these body parts that are not already attributed to fibromyalgia or polyarthralgia.  In fact, there was no objective evidence of a separate disability in her arms, legs, or hands upon VA examination in January 2012.  Nerve conduction studies from July 2010 indicate normal findings for the extremities.  

As mentioned, in the absence of a proof of present disability there can be no claim.  Brammer, 3 Vet. App. at 225.  The Veteran did not have disabilities of shin splints or in her extremities (that are not encompassed by fibromyalgia) at the time the claim was filed in 2009, which is relevant for purposes of this appeal.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

As such, element one of service connection is not met and the appeal is denied for shin splints, and bilateral arms, hands, and legs.

(7) Bilateral Knees other than Fibromyalgia 

The Board again notes that the Veteran explicitly instructed VA to consider all of her conditions as encompassed by her fibromyalgia claim.  In this regard, the grant of fibromyalgia/polyarthralgia already covers the Veteran's previously claimed disabilities of the extremities.  As the Veteran is aware, she cannot be compensated twice for the same symptomatology once the AOJ assigns the appropriate diagnostic code(s) when instituting the fibromyalgia grant.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.14.  

The Veteran complained of knee pain in September 1993 (see Service Treatment Record).  However, there was no diagnosis of a knee disability in either knee in service.  

The left knee, upon MRI findings, showed intermitted left knee discomfort secondary to chondromalacia of the patella.  See July 1998 VA Examination.  She stated that she first noticed crepitus in the left knee in 1993, but she was not limited in knee function.  The right knee, upon X-ray findings, showed minimal osteophyte formation of patella.  See April 1998 VA Examination.  

VA treatment records during the period of the appeal document complaints of joint pain for either knee in the context of treatment for fibromyalgia.  

Arthritis in either knee was not present within a year after separation from service.  As the evidence suggests, pain in the knee joint has been a noted symptom of fibromyalgia, for which the Veteran will be in receipt of service connection.  See Dr. B.J.S. February 2014 Letter.  In fact, the evidence shows that there is not a separate and distinct knee disability in either knee during the relevant period of the appeal that is related to an event in service.  As such, a right and/or left knee disability other than fibromyalgia, to include as secondary to the Veteran's back disability, is not warranted.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

The application to reopen the claim of entitlement to service connection for a right knee disorder is granted, to this extent only.

The application to reopen the claim of entitlement to service connection for left knee chondromalacia is granted, to this extent only.

The application to reopen the claim of entitlement to service connection for shin splints is granted, to this extent only.

Service connection for fibromyalgia/polyarthralgia is granted.

Service connection for chronic urinary incontinence is granted.

Service connection for a cervical spine disability is granted.

Service connection for a right knee disorder other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder, is denied.

Service connection for a left knee disorder other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder, is denied.

Service connection for shin splints other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder, is denied.

Service connection for a left arm disability other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder, is denied.

Service connection for a right arm disability other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder, is denied.

Service connection for a left hand disability other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder, is denied.

Service connection for a right hand disability other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder, is denied.

Service connection for a left leg disability other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder, is denied.

Service connection for a right leg disability other than fibromyalgia/polyarthralgia, to include as secondary to service-connected low back disorder, is denied.



______________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


